The complaint sets forth five causes of action. In the first three causes of action Rudolph Tieger is the plaintiff, and in the fourth and fifth Leo Feldman is the plaintiff. Plaintiff Tieger demands judgment against defendants for $5,000; rescinding and enjoining his suspension from defendant union ¡reinstating him as a member in good standing; and enjoining defendants from interfering with any of his rights as such member. Plaintiff Feldman demands judgment for $2,000; enjoining the refusal of defendant union to accept dues from him; reinstating him as a member in good standing; and enjoining defendants from interfering with any of his rights as such member. Order denying defendants’ motion to dismiss the first to the fifth causes of action, inclusive, for insufficiency modified by eliminating the provision setting the ease down for trial for September 30, 1935, and as so modified affirmed, with twenty dollars costs and disbursements to the respondents, with leave to the defendants to answer within twenty days after service of order upon payment of said costs, and without prejudice to an application for immediate trial after issue joined. No opinion. Present — McAvoy, Merrell, O’Malley, Glennon and Untermyer, JJ.